DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of Applicant arguments/Remarks made in amendment in which the following is noted: claims 1, 9, and 14 are amended; the rejection of the claims traversed; and claims 4 – 6, 11 – 13, and 17 – 19 are cancelled. Claims 1 – 3, 7 – 10, 14 – 16, and 20 are currently pending and an Office action on the merits follows.
Response to Arguments
Applicant's arguments filed 3 May 2022 have been fully considered but they are not persuasive. 
Applicant argues HAN (in view of Huppi and Standford) does not disclose at least performing the hover operation on the graphic control to display the graphic control as a hover state, as claimed. The Office respectfully disagrees and submits the graphic control is displayed as a hover state when the information of icon 911 is displayed in screen shot 930 (HAN Figure 9A and [0068])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 7, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al; (Publication number: US 2016/00con63766 A1), hereafter HAN, in view of Brian Q. Huppi (Publication number: US 2006/0256090 A1), hereafter Huppi

Regarding claim 1:
	HAN discloses a sensing and control method based on virtual reality (HAN ABSTRACT; Figures 3 and 8), wherein the sensing and control method comprises: displaying a virtual reality scene by a smart terminal worn on a user’s head, wherein the smart terminal is disposed in VR glasses (HAN discloses a combined electronic device 200 with a head mount device 100 worn on a user’s head, as illustrated in Figure 1. The user views a virtual reality (VR) environment via the display unit 210; and see [0036]), the VR glasses comprise at least one physical button (HAN discloses the head mount device 100 includes a function key; [0031]), acquiring position and pose data of the smart terminal (the claimed position and pose data of the smart terminal is acquired by the sensor unit 240 which detects an operation of movement and motion of the device 200; see HAN [0038]); determining an intersection point of the user’s viewing angle and the virtual reality scene according to the position and pose data (HAN [0041]); determining whether the intersection point coincides with a graphic control the in the virtual reality scene (HAN Figure 8 815 [0065] and [0069] – the controller determines whether the user sight line reaches a specific point such as an acceptance button 941); determining whether  a trigger signal generated by pressing of the physical button is detected on  the touch screen of the smart terminal when the intersection point coincides with the graphic control (HAN Figure 8 815 [0065] and [0069]. Selection of the icon is made based on user pressing operation of the functional key. The control 260 determines whether the claimed trigger signal is generated based on receiving the output signal of the functional key); and outputting a touch operating signal to the graphic control when the trigger signal is detected and performing a touch operation on the graphic control (HAN Figure 8 820 [0066] and [0070 – 0071] – a functional key outputs a signal to the controller 260 based on the pressing action of the user and the operation corresponding to the particular button is carried out based on the pressing operation); and 
 	outputting a hover operation signal to the graphic control when the trigger signal is not received, and performing a hover operation on the graphic control to display the graphic control as a hover state (HAN [0047 - 0049]; see also Figure 8 805 and Figure 9A – the sensor unit 240 outputs the claimed hover operation signal to the controller 260 based on detected movement of the user’s head. Notification information is displayed when the user sight line is in an area of the notification icon. This operation on the notification icon occurs without receiving input from the functional key in step 810. The Icon 911 is displayed as notification information in the hover state – the state when the press input not received).
	HAN does not disclose the physical button presses the touch screen of the smart terminal when the physical button of the VR glasses is pressed. 
	However, Huppi discloses a mechanical overlay. More specifically, Huppi discloses a physical button (Huppi Figure 3 18C) which is configured to be placed over the touch surface (Figure 1 14). Huppi further discloses the button contacting the touch surface when pressed (Huppi [0066]).
	It would have been obvious to modify HAN such that the physical button presses the touch screen of the smart terminal when the physical button of the VR glasses is pressed, as claimed. Those skilled in the art would appreciate the ability to provide tactile/audio feedback to the user, thereby allowing the user to recognize that a button press has occurred.

Regarding claim 7:
	HAN (in view of Huppi) discloses the sensing and control method of claim 1, wherein the position and pose data comprises at least one of data of position and data of pose (HAN [0038] output of gyroscope and acceleration which described movement and motion include one of position and pose data, as claimed).

Regarding claim 9:
	Claim 9 directed to a smart terminal (HAN Figure 1) is similarly rejected for those reasons discussed above in claim 1.

Regarding claim 14:
	Claim 14 directed to the non-transitory device is similarly rejected for those reasons discussed above in claim 1 (and additionally for those reasons disclosed by HAN [0073]).

Claim(s) 2, 3, 8, 10, 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al; (Publication number: US 2016/063766 A1), hereafter HAN, in view of Brian Q. Huppi (Publication number: US 2006/0256090 A1), hereafter Huppi, and in view of Stafford et al; (Publication number: US 2016/0260251 A1), hereafter Stafford.

Regarding claim 2:
	HAN (in view of Huppi) does not disclose the sensing and control method of claim 1, wherein the step of determining the intersection point of the user’s viewing angle and virtual reality scene according to the positon and pose data comprises: determining a transformation relationship between the user’s viewing angle and a
predetermined reference direction to the smart terminal when the smart terminal is worn
on the user’s head; determining positon and pose description of the predetermined
reference direction of the smart terminal according to the position and pose data; and
determining a position and pose description of the user’s viewing angle according to the
positon and pose description of the predetermined reference direction and the
transformation relationship.
However, Stafford discloses a tracking system for head mounted display. More
specifically, Stafford discloses wherein the step of determining the intersection point of
the user’s viewing angle and the virtual reality scene according to the position and pose
data comprises: determining a transformation relationship between the user’s viewing
able and a predetermined reference direction of the smart terminal when the smart
terminal is worn on the user’s head (Stafford [0061 — 0062] vectors CV determined;
see trigonometric equations [0068]); determining a positon and pose description of the
predetermined reference direction of the smart terminal according to the position and
pose data (; and determining a position and pose description of the user’s viewing angle
according to the positon and pose description of the predetermined reference direction
and the transformation relationship (Stafford [0067 — 0068)), as claimed.
It would have been obvious to modify HAN (in view of Huppi) wherein the step of
determining the intersection point of the user’s viewing angle and the virtual reality
scene according to the positon an dose data comprises: determining a transformation
relationship between the user’s viewing angle and a predetermined reference direction
to the smart terminal when the smart terminal is worn on the user’s head; determining position and pose description of the predetermined reference direction of the smart terminal according to the position and pose data; and determining a position and pose description of the predetermined reference direction and the transformation relationship, as claimed. Those skilled in the art would appreciate the ability to provide a more immersive three-dimensional environment.

Regarding claim 3:
	HAN (in view of Huppi) does not disclose the sensing and control method of claim 1, wherein the step of determining the intersection point of the user’s viewing
angle and the virtual reality scene according to the position and pose data comprises:
mapping the virtual reality scene to a spatial model, wherein the spatial model is
established in a world coordinate system; calculating a position and pose description of
the user’s viewing angle in the world coordinate system according to the positon and
pose data of the smart terminal; and determining the intersection point of the user’s
viewing angle and the virtual reality scene in the spatial model according to the position
and pose description.

 	However, Stafford discloses a tracking system for a head mounted display. More
specifically, Stafford discloses wherein the step of determining the intersection point of
the user’s viewing angle and the virtual reality scene according to the positon and pose
data comprises: mapping the virtual reality scene to a spatial model, wherein the spatial
model is established in a world coordinate system (Stafford 1105); calculating position
and pose description of the user’s viewing angle in the world coordinate system according to the position and pose description of the smart terminal (Stafford Figure 11
1110); and determining the intersection point of the user’s viewing angle and the virtual
reality scene in the spatial model according to the position and pose description
(Stafford Figure 11 1145 — an intersection point corresponding to movement of HMD
and a pre-stored virtual scene is determined such that additional virtual environment is
rendered, appropriately).
 	It would have been obvious to further modify HAN (in view of Huppi) wherein the
step of determining the intersection point of the user's viewing angle and the virtual
reality scene according to the positon an dose data comprises: determining a
transformation relationship between the user's viewing angle and a predetermined
reference direction to the smart terminal when the smart terminal is worn on the user’s
head; determining positon and pose description of the predetermined reference
direction of the smart terminal according to the position and pose data; and determining
a position and pose description of the user’s viewing angle according to the positon and
pose description of the predetermined reference direction and the transformation
relationship, as claimed. Those skilled in the art would appreciate the ability to provide a
more immersive three-dimensional virtual reality environment.

Regarding claim 8:
	HAN (in view of Huppi) does not disclose the sensing and control method of claim 1,wherein after acquiring the position and pose data of the smart terminal, the sensing and control method further comprises: adjusting the virtual reality scene according to the position and pose data of smart terminal.
	However, Stafford discloses a tracking system for head mounted display. More
specifically, Stafford discloses adjusting the virtual reality scene according to the positon
and pose data of the smart terminal (Stafford Figure 11 1145 — 1155; additional virtual
content is presented based on detected movement of HMD). 
It would have been obvious to further modify HAN (in view of Huppi) wherein
after acquiring the position and pose data of the smart terminal, the sensing and control
method further comprises: adjusting the virtual reality scene according to the positon
and pose data of the smart terminal, as claimed. Those skilled in the art would
appreciate the ability to provide a more immersive three-dimensional virtual reality
environment.

Regarding claim 10:
	Claim 10 is similarly rejected for those reasons discussed above in claim 3.
Regarding claim 15:
	Claim 15 is similarly rejected for those reasons discussed above in claim 2.
Regarding claim 16:
	Claim 16 is similarly rejected for those reasons discussed above in claim 3.
Regarding claim 20:
	Claim 20 is similarly rejected for those reasons discussed above in claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Primary Examiner, Art Unit 2623